Citation Nr: 0723037	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recovery of separation pay, in lieu of payment 
of disability for service-connected disability compensation.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1983 to November 1987 and in the United 
States Army from February 1988 to September 1992.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2004 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon which determined that the veteran's 
compensation benefits would be withheld until his separation 
pay is recouped.  

The veteran initially requested a Travel Board hearing in his 
substantive appeal in May 2005.  Such was scheduled to be 
conducted before the undersigned Veterans Law Judge at the 
Portland RO on September 21, 2006.  The veteran was sent a 
letter in July 2006 to his address of record in Oregon, 
notifying him of the upcoming hearing.  The July 2006 letter 
was returned to the RO as undeliverable, and the veteran 
failed to appear for the scheduled hearing.  

In September 2006, the veteran sent a letter to the Board, 
indicating that he had recently moved to Tennessee and asking 
that his hearing be moved to his new state of residence.  In 
May 2007 correspondence, the Board asked for clarification as 
to what type of hearing the veteran desired.  He responded 
the following month, requesting a Travel Board hearing.  

Because the veteran was obviously living in Tennessee at the 
time of the July 2006 notification letter and was thus 
unaware that a hearing had been scheduled for his case, the 
undersigned Veterans Law Judge has determined that good cause 
has been shown to reschedule his personal hearing.  See 
38 C.F.R. § 20.704(c) (2006).  

This appeal is accordingly REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  




REMAND

As detailed in the Introduction above, good cause been 
demonstrated to allow for the rescheduling of the veteran's 
personal hearing.  38 C.F.R. § 20.704(c) (2006).

Additionally, it appears that the Oregon Department of 
Veterans Affairs is still acting as the veteran's 
representative in the instant case.  As the veteran now lives 
in Tennessee, he should be notified as to alternative options 
for representation in closer proximity to his residence.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran 
for a Travel Board hearing at 
the RO in Nashville, Tennessee.  
The veteran should be notified 
of the date, time and place of 
such a hearing by letter mailed 
to his current address of 
record, with a copy to his 
representative, Oregon 
Department of Veterans' Affairs.  
VBA should include a list of 
accredited organizations that 
could assist him with his claim 
in Tennessee.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



